Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2020 has been entered.
 
Status of Claims
Claim 11 has been amended.
Claim 22 has been cancelled.
Claims 23-32 have been added.
Claims 11-20 and 23-32 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 8-11, filed 17 November 2020 and Page(s) 7-17, filed 6 October 2020, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 101 rejections have been withdrawn.


35 U.S.C. § 103
Applicant’s remarks, see Page(s) 8-11, filed 17 November 2020 and Page(s) 18-19, filed 6 October 2020, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 103 rejections have been withdrawn.

Reasons for Allowance
Claims 11-20 and 23-32 are allowed over the prior art of record.
The closest prior art of record are Balter (U.S. Pre-Grant Pub. No. 20150279213; Supported by 61/722,799), Dan (U.S. Pre-Grant Pub. No. 20030144890), Hyde (U.S. Pre-Grant Pub. No. 20140089206), Lee (U.S. Pre-Grant Pub. No. 20120004840), and Hashimoto ("Auction-Based Parking Reservation System with Electricity Trading," 2013).
The following is an examiner’s statement of reasons for allowance:
Balter teaches of a parking spot identification system that may detect that a user is returning to their parked vehicle to vacate a parking spot. Although, the system may use sensors of a user’s mobile communication device or cellular network-based location determination to detect that a user is moving toward their parked vehicle and may further determine an approximate time of arrival at parking spot, taking into account user's average walking speed, the reference is silent on determining a maximal waiting time based on the estimated arrival duration.
Dan teaches of a parking management system and method wherein a user may be presented with a list of parking spaces and may bid on a parking space. However, the reference is silent on determining the list of auctions based on an arrival time of a vacator at the parking spot, a maximal waiting time, or an estimated arrival time of the buyer.
Hyde teaches of an system that allows users to participate in an auction based on a predetermined criteria, such as being able to make the exchange in a less than a 
Lee teaches of a system that may use a user’s walking time and the estimated arrival of a public transportation vehicle in order to compute/determine the waiting time of the user. However, the reference is silent on determining the waiting time for an auction owner.
Hashimoto teaches of an auction-based parking reservation system designed to increase parking revenues and address traffic congestion that occurs due while users search for parking. However, the reference is silent on determining a maximal waiting time based on an estimated arrival duration and an estimated walking duration.

The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 11-20 and 23-32 are allowable.

Additionally, the claims recite a series of steps for coordinating an auction for a parking spot, which under broadest reasonable interpretation, is analogous to managing personal interactions between people and following rules or instructions, both of which are grouped as a certain method of organizing human activity. Accordingly, the claims recite an abstract idea. However, the abstract idea is integrated into a practical application by applying the abstract idea in some meaningful way beyond generally linking the abstract idea to a particular technological environment. Specifically, the claims recite retrieving a list of auctions based on determining that the sum of a walking duration of an auction owner and a waiting time of the auction owner is less than an arrival time of a parking vehicle. Therefore, the claims are not directed to an abstract idea and are patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE CHEN/Primary Examiner, Art Unit 3628